Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    Applicants’ arguments and amendments filed on 8/25/2021, have been fully considered but are not persuasive. However, applicants’ arguments overcome the restriction. Therefore, withdrawn claim 28 has been addressed and rejected in this office action. Therefore, the following action is made as non -final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1,2,7,8, 10-15, 18, 19, 21, 27-31 are pending in this office action.
Claims 18, 19 remain withdrawn.
Claims 1,2,7,8, 10-15, 21, 27, 28, 29 have been rejected. 
Claims 30, 31 are allowable. Claim 31 is allowable after 112 second paragraph rejection is overcome as discussed below. 


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 31 recites 020% Color. However, it is understood there is one decimal missing which renders claim 31 indefinite. Applicants are advised to amend it with proper amount supported by the specification.

Claim Rejections - 35 USC § 103
7.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 108) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the
subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

9.	 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b.	 Ascertaining the differences between the prior art and the claims at issue.
c.	 Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	 Claims 1, 2, 7, 8, 10-13, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Klemaszewski US 2010/0278994 in view of Robert US 2005/0153046 in view of Nickel et al. US 2005/0069992 and further in view of Euverink et al. US 2003/0007984 and further in view of Cale et al. US 2007/0172548 and (additionally) and further in view of Joseph et al. US 2005/0025872.

11. 	Regarding claims 1, 27, Klemaszewski discloses the method of making dairy based dessert by adding ingredients into milk ([0029]). It is to be noted that the
addition of modified starch to milk (Whole milk) will be hydrated modified food starch in gel form also gel (at least in [0029], [0059]). Klemaszewski also discloses that modified starch containing dairy product can be made in the form of spoonable, drinkable 
dry milk or by adding additional milk fat to the milk ([0055]).
Regarding whole milk, Klemaszewski et al. discloses that whole milk has 87% moisture and 13% solids and solid comprises 3.7% fat and 9% non-fat milk solids ([0046]). Klemaszewski also discloses modified starch at higher limit of 10% by weight ([0030]) can be combined to milk ([0029]) to make the dairy product.
If we consider examples e.g. example 7, it is to be noted that in examples, e.g. example 7, Klemaszewski does not mention the use of whole milk and therefore, non fat dry milk etc. are used. However, the composition can also be made by mixing modified starch plus whole milk (at least in [0029], [0030]). Therefore, Klemaszewski et al. is broad disclosure and considering the disclosed portion of [0029], [0030], it can be interpreted as, the composition can be made by mixing modified starch plus whole milk (at least in [0029], [0030]) and as whole milk has non fat dry milk, no additional nonfat dry milk is needed in addition to whole milk, therefore, it meets that nonfat dry milk can be optional in claims 1, 27.
It is also to be noted that Klemaszewski et al. discloses that the amount of modified starch can be up to10% by weight (at least in [(0030]) and if we consider additional other ingredients by combining secondary prior arts as discussed below, the rest amount of whole milk will meet the claimed range amount of 50-75% by weight whole milk of amended claim 1.
Klemaszewski et al. also discloses that the composition comprising modified starch makes gel structure during processing to make the dessert that is milk dairy 
It is understood that the cream is yellowish part of the milk and it includes condensed milk also as is also evidenced by applicants own specification (in PGPUB [0043)).
However, Klemaszewski is silent about
(i)  ‘Cream’ as the source of fat as claimed in amended claim 1
(ii)  Stabilizer and its claimed amount
(iii)  Tres leches dessert
(iv) The claimed characteristics modified starch which recites in the amended claim limitation of claim 1 and it is “wherein the hydrated modified food starch gel contains stabilized, meltable, hydrophilic, starch derived amylose and amylopectin host molecules capable of forming guest/host complexes with hydrophobic compounds, and sufficient stabilized amylose molecules in a helical configuration to render the gel thermo-reversible” and
(v) The amount of modified food starch gel, as stabilizer, in the food composition.
With respect to (i) and (ii), Robert et al. discloses that the source of fat is preferably from dairy origin e.g. butterfat which include cream in an amount from 1 -15% by weight ([0012]).

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the modified starch containing whole milk dairy composition of Klemaszewski ([0046], [0056], [0086]) by including the teaching of Robert to include cream source as butterfat as preferred dairy fat source into dairy-based ‘tres leches’ dessert composition ([0010]) having whole milk in varying amounts including the amount of about 45-70% by weight (at least in example 4, 4059/8995x100= about 45% and in Example 6 e.g. 6741/8899=0.70x100= about70% by weight, therefore, 45%-70% by weight ) to make desired dairy based ‘tres leches’ dessert.
With respect to (iii), Robert et al. discloses that the dairy-based dessert can be tres leches cake also ([0010], [0016]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the modified starch containing whole milk dairy composition of Klemaszewski ([0046], [0056], and [0086]) by including the teaching of Robert et al. to make dairy product which includes a cake type dessert
e.g. ‘tres leches’ dessert ([0010], [0016]) in order to have desired dessert as cake as per customer's need and demand.
With respect to (iv), it is to be noted that the primary prior art by Klemaszewski et al. teaches modified starch gel containing dairy composition (at least in examples e.g. inherent property of the hydrated modified food starch gel to have the physical characteristics of starch derived amylose and amylopectin host molecules capable of forming guest/host complexes with hydrophobic compound as claimed in claim 1.
However, (additionally), Nickel et al. is used who discloses the production of hydrophilic host hydrated, meltable, thermos-reversible host ([0104]) characteristics molecule capable of interacting and make complex with hydrophobic guest molecule termed as host/guest” chemistry ([0003], [0119]) and guest/host technology encourages the formation of water-soluble helical complexes ([0058]) to meet amended claim 1.
 Nickel et al. also discloses that host molecule is made by engineering the configuration of amylase from starch molecule in order to make stabilized helical, molecular amylose tube (from starch ) and attached to guest molecule which can be fatty acid and is complexed in away ([0085]) which provides stabilization of the composition e.g. emulsion composition etc. , extending mouthfeel and reducing fat requirement ([0082]-[0086]) so that ‘modified starch gel as host provides stabilized complex ([0083]), therefore, ‘modified starch gel’ serves as stabilizer in the composition.
Nickel et al. also discloses that the foundation of the guest/host technology of the disclosed invention is the uniform chemical and enzymatic modification of amylose and
amylopectin derived from starch ([0094]) in gel form (at least in [0111], [0116] and thermos-reversible [0104]) and it reads on “food starch gel” as claimed in claim 1 which provides the benefit of its use to encapsulate any molecule into host molecule by creating an environment of combining hydrophobic materials into hydrophilic 
Nickel et al. also discloses that acetyl group mediated modification of starch is made to stabilize the amylose molecule in a helical configuration ([0102]) and to protect overly digestion by enzyme hydrolysis ([0109]) and this is achieved with the acetyl group substitution and having degree of substitution of acetyl group can be 0.05 to 0.8 (ds) ([0109], [0120]). Therefore, acetyl group mediated modification of starch can provide this function as modified starch.
Nickel et al. discloses that an aggressive acid hydrolysis is avoided because of the shortening of the amylose chain and removal of substituted acetyl group at low ph. ([0094]). However, uniform chemical and enzymatic modification can be performed ([0095]). Nickel et al. also discloses that primarily esterification and enzymatic hydrolysis carried out at and within the above/below neutral pH without the Therefore, it is interpreted from the combined disclosure in paragraphs [0094], [0095] as disclosed by Nickel et al. that the aggressive acid treatment is avoided ([0094]) in order to maintain the hosting ability from overly hydrolysis reaction ([0109]) and therefore, “stabilized amylose has not been shortened”.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewskiet al. by including the
teaching of Nickel et al. who discloses by using acetyl group mediated modification of the starch as chemically modified starch, and at the same time, maintaining the conditions for chemical modification as stated in the above paragraph in order to provide the benefit of its use to encapsulate any molecule into host molecule by creating 
With respect to (v), regarding the amount of the modified food starch gel, Klemaszewski et al. discloses in one dessert pudding (specific food) can be with relatively firm gel because of starch ([0059]). However, more specifically, Klemaszewski et al. does not specifically mention “modified food starch gel’ in such a composition. Euverink et al. discloses that the enzyme treated potato starch can be converted to thermoreversible gel and is applicable to make gel forming substance with a minimum amount of 3% by weight (at least in [0017], Examples 6, 7), however can be used in an amount of 3% or more (i.e. at least 3% by weight) in a foodstuff composition (in claims 1 -8).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Klemaszewski et al. to include the teaching of Euverink et al. to add enzyme modified starch gel in an amount of at least 3% by weight of the enzymatically modified gel in the foodstuff composition as disclosed by Euverink et al. ([0017]) in order to have an effective gel formation in the final product.
Regarding the amended claim limitation of “a combination of 0.01-0.5% by weight ....disodium phosphate dehydrate”, Klemaszewski et al. does not disclose these components in the composition.
Cale et al. discloses that trisodium citrate is used in such a dessert composition in order to provide functioning as additional stabilizer, sodium chloride as mouthfeel enhancer ([0027]) and trisodium citrate can be in an amount from 0.5 to 1.0 % by weight 
(Additionally), Joseph et al. discloses that such a composition can include citrates, phosphates, etc. in order to serve as buffer, preservative etc. ([0047]).
It is to be noted that the total amount of salt is 0.18% by weight can be present in such a composition ([0047], at least in Table 2) which is the claimed sum amount of two salts sodium citrate and sodium phosphate.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Klemaszewski et al. to include the teaching of Cale et al. in order to provide functioning as additional stabilizer, sodium chloride as mouthfeel enhancer ([0027]) and serves as buffer e.g. phosphate buffer, phosphate salt is used ([0058]) and it includes mono and disodium phosphate and phosphate buffer is used in such a composition ([0058]) and these salts serves as
preservative, flavorings and/or buffering agents as also disclosed by Joseph et al. ([0047)).
It is to be noted that the total amount of salt is 0.18% by weight can be present in such a composition as disclosed by Joseph et al. ([0047], at least in Table 2) which is the claimed sum amount of two salts sodium citrate and sodium phosphate. However, Joseph et al. is silent about specific amount of individual salt as claimed in claim 31.

Therefore, it is considered as result effective variable.
Absent showing of unexpected results, the specific amount of sodium citrate and potassium phosphate are not considered to confer patentability to the claims. As the salts can be used for preservative effect, flavorants and/or buffering agent ([0047]). etc. therefore, the amount are variables that can be modified, among others, by adjusting the amount of individual components, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of individual flavor in Klemaszewski et al. in view of Robert et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. flavorings, preservatives and/or buffering action, salty taste, mouthfeel etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim
are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

12.	Regarding claim 28, it is considered as product-by-process claim.  As because the composition of the product used to make the product as claimed in claim 28 is  similar to independent claim 1, and, therefore, the ingredients and their range amounts 
The Examiner notes that these are product-by-process claims. 
Therefore, it is to be noted that, in this case,  the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. 
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP §2113.

13. 	Regarding claim 2, Klemaszewski do not specifically mention solid content of claim 2.
Nickel et al. discloses solid content can be 1 to 40% ([0123]) and in one example, it is 20% solid modified starch solution (at least in [0078]). In the case where the 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski et al. to include the teaching of Nickel et al. in order to have the solid content 10-50% ([0078]) in order to have desired viscosity ([0078]) depending on its desired application ([0123]).

14. 	Regarding claim 7, Robert et al. discloses that stabilizers also include carrageenan, modified cellulose, carboxymethyl cellulose etc. in an amount from 0.1 -0.20 wt. % ([0013], [0014]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In
re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

15. 	Regarding claim 8, Klemaszewski in view of Robert et al. (in view of
other secondary refs) disclose that stabilizers also include carrageenan, modified cellulose, carboxymethyl cellulose etc. in an amount from 0.1-0.20 wt.% ([0013], [0014] of Robert et al.).

16. 	Regarding claim 10, Klemaszewski et al. discloses 0-20% sucrose (at least
in example 7). Robert et al. discloses that the amount of sweetener is 10-25 wt. % ([0013]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by 

17.	 Regarding claim 11, Robert et al. discloses that the sugar can be liquid sugar also ([ex 6 liquid sugar is liquid sucrose).

18. 	Regarding claims 12, 13, Robert et al. discloses that the flavorants’ include caramel, butterscotch etc. in an amount from 0.1 to 2.0 wt. % ([0015]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1 976): In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski et al. to include specific
combinations of flavorants’ including caramel, butterscotch etc.in order to have desred flavor in the final composition.

19.	 Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable
over Klemaszewski US 2010/0278994 in view of Robert US 2005/0153046 in view of Nickel et al. US 2005/0069992 and further in view of Euverink et al. US 2003/0007984 and further in view of Cale et al. US 2007/0172548 and further in view of Joseph et al. US 2005/0025872 as applied to claim 1 and further in view of Myers et al. US 2011/0129584.

20.	 Regarding claims 14, 15, modified Klemaszewski discloses that the colorants can be in the composition ([0019]) and it can include annatto, caramel also (in Examples).
However, they are silent about the combinations of color and their amounts as claimed in claim 14, 15.
Myers et al. discloses that the combinations of color from titanium di oxide, annatto, and caramel can be used together and individually in an amount of at least about 1.0% by weight in the food composition ([0033]) including dessert ([0037]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski to include these three colors in combination or individually in the disclosed amount to meet claimed amount in order to have desired final color of the food product.

21. 	Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over over Klemaszewski US 2010/0278994 in view of Robert US 2005/0153046 in view of Nickel et al. US 2005/0069992 and further in view of Euverink et al. US 2003/0007984 and further in view of Cale et al. US 2007/0172548 and further in view of Joseph et al. US 2005/0025872 as applied to claim 7 and further in view of Tuason et al. USPN 4980193 in view of Clark et al. US 6242035 and in view of evidence given by NPL modified cellulose (Total 27 pages)


cellulose, carboxymethyl cellulose (CMC) etc. in an amount from 0.1-0.20 wt.% ([0013], [0014] of Robert et al.).
Klemaszewski in view of Robert et al. (and in view of other secondary refs) are silent about the stabilizer comprises carboxymethyl cellulose (CMC), methyl cellulose (MC) and maltodextrin.
As discussed above, Robert et al. discloses modified cellulose ([0013], [(0014]). It is Known and as evidenced by evidentiary prior art by NPL modified cellulose that both the methylcellulose (MC) and hydroxymethylcellulose are modified cellulose (at least in first paragraph of page 1). Therefore, modified cellulose of Robert et al. (at least in [0013], [0014]) can include methyl cellulose and hydroxymethyl cellulose.
However, they are silent about the motivation to use both MC and CMC together. Clark et al. discloses that gums are primarily used to thicken or gel water and while CMC serves only as thickener while methylcellulose is additionally a gelling agent (at least in col 1 lines 32-36; even if it is background section, it is the disclosure and it is
the property of the compound and therefore, the disclosure it can support motivation to use two compounds MC and CMC together).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski et al. in view of Robert US 2005/0153046 (and secy refs) to include modified cellulose as two types CMC and MC together in order to have CMC only as thickener while methylcellulose is additionally a gelling agent (at least in col 1 lines 32-36) in the composition.

Tuason et al. discloses that carboxymethyl cellulose which is microcrystalline cellulose and maltodextrin as non-thickening water soluble diluent, in combination, can be additionally used in order to minimize the compaction of MCC and thus aids in rapid dispersions under minimal energy consumption (col 2 lines 20-30, col 3 lines 2-6) and the amount can be 0.5-3.0 % by weight (col 3 lines 10-15) in the beverage food product. It is to be noted that Tuason et al. also discloses the composition with minor amount of starch is needed (at least in Abstract). Therefore, it is proper secondary prior art to modify Klemaszewski et al. because Klemaszewski et al. also discloses that starch may be used as viscosifying agent in combination with modified starch (at least in Example 7 of Klemaszewski et al. e.g. native and/or modified starch, in [0059] etc.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further Klemaszewski et
al., Robert et al.( and secondary refs) to include the teaching of Tuason et al. to incorporate maltodextrin with carboxymethyl cellulose , in combination, in order to serve as non-thickening water soluble diluent to minimize the compaction of MCC and thus aids in rapid dispersions in aqueous medium under minimal energy consumption ( col 2 lines 20-30).


([0014]) which will be within the claimed range amount of claim 1 also.

24.	 Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Klemaszewski US 2010/0278994 in view of Robert US 2005/0153046 in view of Nickel et al. US 2005/0069992 and further in view of Euverink et al. US 2003/0007984 and further in view of Cale et al. US 2007/0172548 and further in view of Joseph et al. US 2005/0025872 as applied to claim 1 and further in view of Hortsman et al. US 2007/0110869 in view of Hussein et al. (USPN 6197362) and in view of Mingione et al. USPN 5478587 and in view of Valdes et al. USPN 5019414 in view of Miller et al. USPN 5385688 in view of Tuason et al. USPN 4980193 in view of evidence given by NPL modified cellulose.

25. 	Regarding claim 29, Klemaszewski discloses 0-20% sucrose (at least in example 7).
Klemaszewski is silent about the combinations of two sweeteners in the composition.
Robert et al. discloses that the amount of sweetener is 10-25 wt. % and it can be many types and can include sucrose and corn syrup ([0013]) or both (in claim 15) and sucrose can be liquid sucrose also (at least in examples 1,2 etc.).
Horstman et al. discloses that corn syrup solid is the substitution of part of the sugar ([0093]) and can be used as desired including in an amount from 4-8 % by weight 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski et al. to include the teaching of Robert et al. who discloses that the amount of sweetener is 10-25 wt.% and it can be many types and can include sucrose and corn syrup ([0013]) or both (in claim 15) that corn syrup solid can be used in combination with sugar in order to substitute sugar in a food composition containing sugar and corn syrup together provides sweetening agent and bulking agent ([0010],[0037]) and also corn syrup is cost effective agent ( [0006]).
Regarding flavorings, Klemaszewski discloses that flavorings can be added in such a composition ([0034], [0058], [0059]).
Robert et al. discloses that the flavorants’ include caramel, butterscotch etc. in an amount from 0.1 to 2.0 wt. % ([0015]) and each can be 0.07% by weight ([0021], [0022])
in order to provide desired proportion of the combined flavor as per desired choic and customer's need.
However, Klemaszewski in view of Robert et al. is silent about the specific amounts of the third flavor as claimed in claim 29.
Hussein et al. discloses that the flavoring agent can also include vanilla, fruit as fruit flavor in an amount of 0.1 to 2.0% by weight ( col 2 lines 16-20) in Tres lechs composition (col 1 lines 20).

Regarding Maltodextrin, Robert discloses maltodextrin can be used. However, it is not specifically disclosed that the addition of maltodextrin can be added in combination with one or more sugars in the composition.
Mingione et al. discloses that maltodextrin can be used as filler in sucrose plus corn syrup solid containing composition in order to balance the sweetness and maltodextrin can be used as filler (col 4 lines 14-36) in an amount of about 2.5% (in claims 1c and 4).
(Additionally), Tuason et al. also discloses that maltodextrin, can be additionally used as stabilizer in order to minimize the compaction of MCC and thus aids in rapid dispersions under minimal energy consumption (col 2 lines 20-30, col 3 lines 2-6) and the amount can be 0.5-3.0 % by weight (col 3 lines 10-15) in the beverage food product.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski and Robert et al. to include the teaching of Mingione et al. in order to have maltodextrin which serves as filler agent in the composition (in claims 1c and 4) ans also it serves as an additional stabilizer as taught by Tuason et al. (col 3 lines 2-5, 10-15).
Regarding Celluloses, Klemaszewski et al. is silent about the individual amounts of modified cellulose, cellulose gum and carrageenan in such a composition.

Valdes et al. discloses that CMC sodium is cellulose gum CMC which is polysaccharide gum (col 3 lines 62-65, col 5 lines 50-55, col 7 lines 53-60) and Cellulose gum (CMC) can be combined with carrageenan to provide firmness by CMC ( col 8 lines 60-67) and carrageenan provides an increase in viscosity ( at least in Abstract ) and carrageenan can be 0.2 to 2.25% by weight (col 9 lines 1-5) and carrageenan is 1/4" to 3/4" of cellulose gum (i.e. CMC) (col 8 lines 60-65).
However, the amounts can vary depending on the degree of firmness and the thickening to be desired which is optimizable and it is within the skill of one of ordinary skill in the art to optimize it.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski to include three components from Robert et al. to provide stabilized final product and Valdes et al.
discloses that CMC sodium is cellulose gum CMC which is polysaccharide gum and Cellulose gum (CMC) can be combined with carrageenan to provide firmness by CMC and desired viscosity by carrageenan.
Regarding third cellulose, modified cellulose, Robert et al. discloses modified cellulose ([0013], [0014]). It is known and as evidenced by evidentiary prior art by NPL modified cellulose that the methylcellulose (MC) is also modified cellulose (at least in 
However, they are silent about the motivation to use both MC and CMC together.
Miller et al. discloses that methyl cellulose in an amount of 0.1 to 20 wt.% can be used as thickening agent ( col 4 lines 45-55).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Klemaszewski et al. in view of Robert et al. to include the teaching of Miller et al. to add methyl cellulose in an amount of 0.1 to 20 wt.% can be used as thickening agent( col 4 lines 45-55).
However, the amounts of these three cellulose gum, CMC, carrageenan can vary depending on the degree of firmness and the thickening to be desired which is optimizable and it is within the skill of one of ordinary skill in the art to optimize it.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amounts of cellulose gum, CMC, carrageenan in Klemaszewski et al to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired firmness and thickening of the final product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been
held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding two colors, Klemaszewski discloses that the colorants can be in the composition ([0011]) and it can include annatto, caramel also (in Examples).
Robert discloses two colors annatto and caramel each 0.003% by weight ([0022])

It is to be noted that additional water in the claimed composition of claim 29 is optional.

Pertinent Comments
26.	 It is to be noted that claim 31 has 020% Color which makes it 112 second paragraph. The reason is a decimal period (.) is missing. However, examiner is requesting to fix it. 

Allowable subject matter
27.	Claims 30 is allowable and claim 31 contains allowable subject matter. The closest prior art of record and the prior art as a whole do not teach or render obvious the specific closed compositions.


28.	Regarding claim 29, claim 29 has been rejected. However, claim 29 is broad and having “comprising” open ended transitional phrase. Therefore, applicants need to amend further and/or also need to provide affidavit that the claimed composition comprising the specific range amounts of individual ingredients are unique and provide unexpected result.

Response to arguments
29.	 Arguments related to election /restriction:
Applicants’ arguments overcome the restriction. Therefore, withdrawn claim 28 has been addressed and rejected in this office action

30. 	Applicants’ arguments and amendments have been considered. Applicants’ arguments and amendments do not overcome the rejections of record and discussed below.

31.	Applicants argued on page 10 that “Finally, improper use of hindsight can be inferred from an obviousness rejection when the specific understanding or principal within the knowledge of one of ordinary skill in the art leading to the modification of the prior art in order to arrive at Applicant’s claimed invention has not been explained. Jn re Rouffet, 149 F.3d 1350, 1358 (Fed. Cir. 1998)”.
In response, it is to be noted that in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


In response, it is to be noted that nOSA starch of Klemaszewski  is n- octenyl succinic anhydride (n OSA) [0025]). Therefore, it is the modified starch being modified 
Therefore, claim 1 can be interpreted as it can include any modified starch  which provides the claimed property of claim 1. Additionally, Klemaszewski et al. also discloses that the composition comprising modified starch makes gel structure during processing to make the dessert that is milk dairy product (at least in [0059]).

33.	Applicants argued on page 10 last paragraph that
(a)  “Modifying Klemaszewski with Nickel fundamentally changes the principle of operation of Klemaszewski, and, therefore, the Examiner has failed to establish a prima facie case of obviousness. MPEP 2143.01. The Examiner has generalized the teachings of Klemaszewski as merely describing the use of a modified starch in dairy products”. 
(b) Applicants also argued on page 11 that “The Examiner has asserted that it would have been obvious to modify Klemaszewski by “including” the modified starch of Nickel to provide the benefit of its use to encapsulate any molecule into host molecule by creating an environment of combining hydrophobic materials into hydrophilic environment. (Action at p. 14). First, it is not clear what modification the Examiner is suggesting, and therefore, the Examiner has failed to provide requisite articulated reasoning and rational underpinning to support the legal conclusion of obviousness. In 
In response to (a) and (b), it is to be noted that Nickel et al. is additional prior art. However Nickel et al. is used to modify Klemaszewski et al. in order to provide specific conditions to make modified starch as discussed in detail above (at least in [0094] e.g. avoiding aggressive acid treatment, [0095], [0102], [0109]) which provides the unique property in order to maintain the hosting ability (at least in [0109]) which meets the claimed property of claim 1 and therefore, “stabilized amylose has not been shortened”. As because claim 1 is broad and it recites “modified food starch gel”, therefore, Klemaszewski et al. is sufficient and  Nickel et al. is additional secondary prior art used  to modify broadly disclosed modified starch (Genus) of Klemaszewski et al. Nickel et al. teaches that chemically modification of the starch (species) as disclosed by Nickel et al. and discussed above in order to make the modified starch made under specific condition which meets the claimed guest/host complex relation  more closely and guest/host technology encourages the formation of water-soluble helical complexes ([0058]) as claimed in claim 1.  

34.	Applicants argued on page 12 that “claims 14 and 15 include all the limitations of claim 1. The examiner has not included Joseph et al. in the present reaction”.
In response, it is to be noted that it is understood that the argument is directed to the heading paragraph #31 of rejecting claims 13, 14 above. Yes, it is agreed and corrected. However, as it recites “as applied to claim 1” and it does not change anything else, it is considered as proofreading error and the rejection is maintained. 	 

35.	Applicants argued on page 12 that “Cale et al. teaches ranges of salts that exceeds the claimed amounts”.
In response, it is to be noted that Cale teaches ranges of salts tri-sodium citrate as stabilizer and it can be in an amount from 0.5 to 1.0 % by weight (0031]), and  sodium chloride as mouthfeel enhancer  0.5 to 1.0% by weight ([0031], [0032]) which meets the claimed range amount of claim 1. Therefore, it does not exceed the claimed amounts. 

36.	Applicants argued on pages 12-13 in relation to claim 21 that Tuason et al. is not combinable because Tuason et al. is directed to powdered drink mixes and the problem of compaction that can occur with powders (page 13, first paragraph). 
In response, it is to be noted that and as discussed above in the office action that Tuason et al. is used to incorporate maltodextrin with carboxymethyl cellulose , in combination, in order to serve as non-thickening water soluble diluent to minimize the compaction of MCC and thus aids in rapid dispersions in aqueous medium under minimal energy consumption ( col 2 lines 20-30). 
It is also to be noted that Klemaszewski et al., discloses that powdered ingredients (e.g. skim milk powder) (at least in [0070], [0047]) can be used. 

37.	Applicants argued on page 13 in relation to claim 21 that
 (i) Examiner fails to show prima facie case of obviousness using Klemaszewski and Nickel
 (ii) Tuason et al. is directed to powdered drink mixes and the problem of compaction that can occur with powders
(iii) How Miller qualifies as analogous prior art
In response to (i) and (ii), examiner discussed as mentioned above.
In response to (iii), Miller et al. has not been used to address claim 21.
However, Miller et al. has been used to address claim 29. Thererfore, examiner is addressing the arguments applicable for claim 29. However, the rejection made by Miller  et al. have been discussed in detail in this office action.  Additionally,iIt is to be noted that Miller et al. is used to address that 0.1 to 20.0% by weight of methyl cellulose provides desired property  as thickening agent( col 4 lines 45-55) as claimed in claim 29.  Therefore, examiner used Result Effective Variable in this respect. Therefore, the rejection can be maintained without Miller et al. also. 

According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006).”
38.	Applicants argued three aspects on pages 13-15 in relation to claim 29 and addressed below:
In response to first argument that Klemaszewski et al. in view of Nickel et al. failed to show obviousness is not agreed and discussed above.
In response to second argument that Tuason et al. is directed to powdered drink mixes and the problem of compaction that can occur with powders is not an issue in this respect. The reason is Tuason et al. is used to disclose that carboxymethyl cellulose which is microcrystalline cellulose and maltodextrin as non-thickening water soluble diluent, in combination, can be additionally used in order to minimize the compaction of MCC and thus aids in rapid dispersions under minimal energy consumption (col 2 lines 20-30, col 3 lines 2-6). The “compaction minimization” and “non-thickening water dilution” properties are common. Therefore, the secondary prior art by Tuason et al. is proper. 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792               

/DONALD R SPAMER/Primary Examiner, Art Unit 1799